Citation Nr: 0840231	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus. 

The veteran testified before the Board sitting at the RO in 
August 2007.  A transcript of the hearing is associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Impaired hearing is a disability for purposes of service 
connection when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  However, the Court of 
Appeals for Veterans Claims (Court) cited a 1988 medical 
treatise that stated that the threshold for normal hearing is 
from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The current edition of this treatise retains the 
same definition.  See Current Medical Diagnosis and 
Treatment, 162, Stephen J. McPhee et.al. eds.,  47th Ed. 
(2008).   



Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA). Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards used during the veteran's 
period of service have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses.  

The veteran served in U.S. Army artillery units including one 
month and nine days service in the Republic of Vietnam in 
1965.  It is not clear from the service personnel records 
whether the veteran participated in combat operations.  
Nevertheless, the Board concludes from his military 
occupation and unit assignments that he was likely exposed to 
high levels of noise from artillery fire in training or 
operations.  

The veteran underwent a pre-induction physical examination in 
July 1963.  No whisper or audiometric tests were performed.  
The examiner noted no ear abnormalities and did not comment 
on hearing acuity or tinnitus.  In December 1963, an 
audiometric test was performed and the results entered in the 
earlier examination report.  The puretone thresholds at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz were -5 (20), -10 (0), 
-5 (5), -10 (0), -5 (0), and 5 (15) decibels respectively in 
the right ear, and 0 (15), -5 (5), -10 (0), 0 (10), 0 (5), 
and 
5 (15) decibels respectively in the left ear.  The service 
medical records are silent for any specific treatment for 
organic ear disorders or trauma.  The records do show 
treatment for an unexplained high fever, initially diagnosed 
as dengue fever, and later revised to influenza syndrome of 
unknown cause.  

In a December 1965 discharge physical examination, an 
audiometric examination showed puretone thresholds at 500, 
1000, 2000, and 4000 Hertz (3000 and 6000 Hertz were not 
tested) as 5 (20), 5 (15), 5 (15), and 5 (10) decibels 
respectively in the right ear and 5 (20), 5 (15), 5 (15), and 
5 (10) decibels respectively in the left ear.  With reference 
to the ISO values in parentheses at the start and end of 
service, some degradation in hearing acuity is evident at 
most frequencies although none noted at the time of discharge 
are higher than 20 decibels.  

In February 2006, a VA audiologist noted the veteran's 
reports of decreased bilateral hearing acuity and tinnitus 
starting in service.  He stated that he had difficulty 
hearing in conversation and that tinnitus interfered with 
sleep.  He denied any post-service ear infections, surgery, 
head trauma, familial history of hearing loss, or 
occupational and recreational noise exposure.  The 
audiologist noted concurrent audiometric test results that 
showed sensorineural hearing loss that met the VA 
requirements for disability.  However, the audiologist was 
unable to provide an opinion on a relationship of the hearing 
loss and tinnitus to noise exposure in service without a 
review of the claims file.  In January 2007, the veteran 
underwent another VA assessment and audiometric test. The VA 
evaluator noted no significant changes in the veteran's 
reported symptoms or in the test results and scheduled a 
hearing aid evaluation.  At an August 2007 Board hearing, the 
veteran stated that he was issued hearing aids by VA.  

In March 2007, the VA audiologist who examined the veteran in 
February 2006 reviewed the claims file.  The audiologist 
stated that the veteran was tested in July 1963 with normal 
results.  The audiologist stated that a test in December 1963 
showed normal hearing in the right ear and moderate hearing 
loss in the left ear.  This is also inconsistent with the 
records in the claims file.  The audiologist further stated 
that the test results obtained at the time of discharge in 
December 1965 were normal with no noted symptoms of tinnitus 
at any time in service.  The audiologist did not comment on 
the apparent degradation in the puretone thresholds over the 
period of service.  The audiologist noted that the veteran 
did not seek testing or treatment for hearing loss or 
tinnitus until 2006.  She concluded that the veteran's 
current hearing disabilities were not related to service 
because his hearing was normal at the time of discharge and 
because he did not seek care, testing, or file a claim for 
many years.  

In a May 2007 substantive appeal, the veteran cited a 2005 
report by the National Academy of Sciences entitled Noise and 
Military Service: Implications for Hearing Loss and Tinnitus 
for the proposition that it is not possible to determine 
whether hearing loss identified later in life is the result 
of noise exposure during service or other non-service causes, 
especially if there are no audiometric test results at entry 
and discharge from service.  However, after review of this 
publication, the Board notes that the authors also stated: 

There is not sufficient evidence from longitudinal 
studies in laboratory animals or humans to 
determine whether permanent noise-induced hearing 
loss can develop much later in one's lifetime, long 
after the cessation of that noise exposure.  
Although the definitive studies to address this 
issue have not been performed, based on the 
anatomical and physiological data available on the 
recovery process following noise exposure, it is 
unlikely that such delayed effects occur. 

Noise and Military Service: Implications for Hearing Loss and 
Tinnitus, 11, National Academy of Sciences (2005) (available 
at http:/books.nap.edu).   

In an August 2007 Board hearing, the veteran stated that he 
was exposed to high noise levels from artillery fire in 
training and in Vietnam on many occasions.  Although he was a 
radar operator, he stated that he assisted in ammunition 
handling and was nearby when the artillery pieces were fired.  
He stated that he experienced hearing loss and tinnitus 
starting in service and reported the symptoms to the medical 
providers who were treating him for fever.  

The Board notes that the VA audiologist in 2007 concluded 
that the veteran's current hearing loss and tinnitus were not 
related to noise exposure in service.  However, the 
audiologist cited test results in December 1963 that are not 
consistent with the records.  The Board is not bound to 
accept medical opinions that are based upon an inaccurate 
factual background.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993).  Furthermore, the audiologist did not 
comment on the significance, if any, of the apparent 
degradation in the veteran's hearing acuity over the two 
years of service even if his acuity at discharge was not 
considered abnormal.  Finally, as the veteran has raised the 
issue of whether scientific evidence is sufficient to support 
or deny the late onset of hearing loss following noise 
exposure decades earlier, the Board requires a medical 
opinion on the issue as it is relevant to the veteran's 
history and current medical status.  Therefore, an additional 
medical examination and opinion is necessary to decide the 
claim.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiometric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's hearing acuity and tinnitus and 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to exposure to high noise levels from 
artillery fire in service or any other 
aspect of service.  Request that the 
examiner comment on the significance, if 
any, of the degraded puretone threshold 
values shown in testing in 1965 as 
compared to that shown in 1963.  Request 
that the examiner also comment whether 
noise exposure early in life can result 
in hearing loss that first manifests many 
years later.  The examiner should 
reference the National Academy of 
Sciences report, Noise and Military 
Service: Implications for Hearing Loss 
and Tinnitus (2005), or other relevant 
treatises.  

2.  Then, readjudicate the claim for 
service connection for bilateral hearing 
loss and tinnitus.  If either decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




